UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-4818


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

OTILIO DELGADO, a/k/a Tilo, a/k/a Otilio Nava, a/k/a Otilio
Delgado-Nava,

                      Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Joseph F. Anderson, Jr., District
Judge. (3:09-cr-00500-JFA-3)


Submitted:   July 21, 2011                    Decided:    July 25, 2011


Before NIEMEYER and     GREGORY,   Circuit   Judges,     and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael Chesser, Aiken, South Carolina, for Appellant. Stacey
Denise Haynes, Assistant United States Attorney, Columbia, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Otilio      Delgado       pled       guilty,     pursuant         to     a    plea

agreement, to conspiracy to possess with intent to distribute

cocaine, crack cocaine, and marijuana, and illegal entry into

the United States.               The district court sentenced Delgado to a

total of 135 months’ imprisonment, comprised of 135 months on

the drug count and a concurrent 24 months on the illegal entry

count.     On appeal, Delgado’s counsel has filed a brief pursuant

to Anders v. California, 386 U.S. 738 (1967), concluding that

there    are       no    meritorious      issues       for    appeal       but       questioning

whether        Delgado’s         sentence        was      substantively              reasonable.

Neither       Delgado      nor    the    Government       has   filed       a    brief.        We

affirm.

               Delgado contends that the sentencing court placed too

much weight on his repeated attempts at illegal entry and did

not     attribute        appropriate       significance         to     other         mitigating

factors.       Delgado contends that the statutory mandatory minimum

sentence of 120 months would have been more appropriate.                                     When

reviewing      a    sentence       for    substantive        reasonableness,            we   take

into    account         “the   totality     of      the   circumstances.”               Gall   v.

United States, 552 U.S. 38, 51 (2007).                          We accord a sentence

within     a    properly-calculated              Guidelines      range          an    appellate

presumption of reasonableness.                      See United States v. Abu Ali,

528    F.3d    210,      261     (4th    Cir.    2008).       Such     a    presumption        is

                                                2
rebutted only by showing “that the sentence is unreasonable when

measured against the [18 U.S.C.A.] § 3553(a) [(West 2000 & Supp.

2011)] factors.”        United States v. Montes-Pineda, 445 F.3d 375,

379 (4th Cir. 2006) (internal quotation marks omitted).

            After      reviewing      the       record,           we    conclude      that      the

district   court      properly       analyzed             the    arguments       presented       by

Delgado and appropriately imposed a sentence at the bottom of

the   Guidelines      range.         The    court          considered         the    mitigating

circumstances raised by Delgado and relied on them in choosing

the sentence.        However, the court also noted Delgado’s repeated

illegal    attempts      to     enter       the           country,       as    well       as     his

participation in a conspiracy that involved guns and kilogram

quantities of cocaine.           Taking into account the totality of the

circumstances and the court’s explicit consideration of each of

the § 3553 factors, we can find no abuse of discretion, and so,

we conclude that Delgado’s sentence is substantively reasonable.

            Pursuant to Anders, we have examined the entire record

for meritorious appellate issues and found none.                                   Accordingly,

we    affirm     Delgado’s     convictions            and        sentence.          This       court

requires that counsel inform Delgado in writing of his right to

petition   the      Supreme    Court       of       the    United       States      for    further

review.        If   Delgado    requests         that       a    petition      be    filed,       but

counsel believes that such a petition would be frivolous, then

counsel    may      motion    this    court          for        leave    to   withdraw         from

                                                3
representation. Counsel’s motion must state that a copy thereof

was served on Delgado.      We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and   argument   would   not   aid   the

decisional process.



                                                                  AFFIRMED




                                    4